Opinion bv
W. D. Porter, J.,
The questions presented by this record have been considered *280in the opinion in the case of Walsh et al. v. City of Scranton, ante, p. 276, and determined adversely to the contentions of the appellant. The refusal to charge, as requested in the sixth point, presented by the defendant, which is the subject of the third specification of error, was a technical error, but it worked no injury to the cause of the defendant. The jury were, in the general charge, instructed in substance that the plaintiff could not recover unless the property was by the construction of the wall across the street cut off from access to the system of streets to the northward, and, as a result of such deprivation of access, depreciated in market value. The jury could not, under the charge, have considered any other element of injury in estimating the damages; the plaintiff was not seeking to recover on any other grounds. The injury for which the plaintiff was permitted to recover was one peculiar to a property right, and different in kind from that sustained' by those who merely used the street for travel: In re Melon Street, 182 Pa. 397.
The judgment is affirmed.